Citation Nr: 0736432	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  01-07 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for a left knee 
disorder.

3. Entitlement to service connection for a right ankle 
disorder.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from July 1945 to September 
1946, and October 1950 to October 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  The veteran subsequently moved and jurisdiction 
has been transferred to the RO in Jackson, Mississippi.

The Board in March 2004 remanded this case for additional 
development including a VA examination.  A June 2005 Board 
decision was vacated by a November 2006 United States Court 
of Appeals for Veterans Claims (Court) order, which 
implemented a November 2006 Joint Motion for Remand.  
Subsequently, the Board sent this case for review by an 
independent medical examiner.  This case now returns before 
the Board.


FINDINGS OF FACT

A chronic low back, left knee, or right ankle disorder was 
not identified during the veteran's military service or until 
many years thereafter, and the preponderance of the evidence 
of record indicates that the veteran's current low back, left 
knee, and right ankle disabilities are not related to his 
active military service.





CONCLUSIONS OF LAW

1. A low back disability was not incurred in or aggravated by 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2007).

2. A left knee disability was not incurred in or aggravated 
by service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2007).

3. A right ankle disability was not incurred in or aggravated 
by service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated August 2001, March 2004, and December 
2006, the RO satisfied its duty to notify the veteran under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007).  Specifically, the RO notified the veteran of: 
information and evidence necessary to substantiate his claims 
for service connection; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertained to 
his claim.

The veteran was provided with several different letters 
regarding the VCAA at different times, and the veteran was 
able to participate effectively in the processing of his 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service and VA, as well as private medical records, 
have been associated with the claims file.  All identified 
and available treatment records have been secured.  The 
veteran has been medically evaluated several times in 
conjunction with his claim.  The duties to notify and assist 
have been met.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

When certain chronic diseases such as arthritis become 
manifest to a degree of 10 percent within one year of the 
veteran's discharge from service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required." Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
When adequately explained, the Board is free to favor one 
medical opinion over another.  Evans v. West, 12 Vet. App. 
22, 26 (1998).

Reviewing the evidence of record, it is noted that the 
veteran served on active duty from July 1945 to September 
1946, and October 1950 to October 1953.

Between his first and second period of service the veteran 
filed a claim for service connection for a low back disorder.  
This was denied by rating action in January 1947 as it was 
determined that it had not been shown by the evidence of 
record.

The Board notes no evidence of complaints or treatment for 
any chronic low back, ankle, or knee disorders during 
service.  There was a complaint of back pain in September 
1946, a sprained ankle in October 1953, and rheumatism in 
June 1953. These were treated and the veteran was returned to 
duty with no further treatment noted.

Various service physical examinations were conducted during 
service and considered normal.  These were silent regarding 
any chronic low back, ankle, or knee disorder.  These include 
physical examinations in October 1950 (reenlistment), October 
1951, December 1952 (OCS), and October 1953 (discharge 
examination).

The veteran filed a claim for service connection for a right 
ankle disorder in July 1999 and a left knee disorder in March 
2000.  In addition he filed a claim to reopen a claim for a 
low back disorder in October 1999.

By rating action in July 2000, the RO found that new and 
material evidence to reopen the claim for service connection 
for a low back injury was not submitted.  In addition service 
connection for a left knee and a right ankle disorder was 
denied. That decision determined that there were no records 
of treatment for chronic disabilities in service.

VA outpatient treatment records reflect that when the veteran 
was seen in August 2000, it was reported that his medical 
history included low back pain.  The veteran reported that 
his back problems began when he was in the military and his 
duties as a phone man for a long period of time required him 
to climb up and down poles. The physician's assessment 
included chronic low back pain and right knee pain.  The 
examiner stated that the veteran had degenerative joint and 
disc disease with some radicular symptoms which were "more 
likely than not exasperated by his years of telephone work."

In a personal hearing at the RO in September 2002, the 
veteran testified that he was a telephone communications wire 
chief in service.  He was required to climb telephone poles 
and work while hanging from a safety harness.  He also was 
required to carry and pull up heavy equipment.  He alleged 
that his current back and knee disorders were caused by the 
strenuous activities of this job.  In addition, he alleged 
that he twisted his right ankle when he jumped off the back 
of a truck in service.  However, he never went on sick call 
for his back, knee or ankle in service. In the 1970s he was 
treated in California for his low back.  The doctors wanted 
to do a fusion at that time.  He saw a chiropractor 
afterwards.  

The veteran noted that he has never received any treatment 
for his ankle.  He reported that, several years ago, X-rays 
found bone chips in the ankles, but he was not treated.  He 
could not remember the date the bone chips in his ankle were 
discovered.  He also never was treated for his knee disorder.  
Since he went to the Soldier's Home in Gulfport, Mississippi, 
his knee had swollen up and was very sore.  He has been 
receiving treatment 3 times a week over the last 11/2 years.

The Board in March 2004 remanded the claims for additional 
development including a VA examination and medical opinions.

In a May 2004 VA examination, the examiner noted that he 
reviewed the claims file as well as the Board's remand prior 
to the examination.  The veteran reported that he last worked 
in 1985 or 1986.  He described a long history of chronic pain 
and numbness of the lower back into the right leg when he 
stood for more than five minutes.  He had difficulty twisting 
or turning, as well as difficulty cleaning himself at the 
toilet or drying after a shower.  He gave up recreational 
activities years ago.

Regarding the left knee disorder, he had no recollection of 
any injuries but believed the disorder was secondary to 
cumulative trauma from his days of climbing telephone poles.  
He described longstanding left knee pain and recurrent 
swelling and stiffness of the knee.  He had used a cane since 
the mid 1980s, but did not use a knee brace.

Regarding the right ankle disorder, he reported a twisting 
ankle injury in Korea when he jumped from a truck.  He did 
not seek medical attention at that time and went about his 
duties.  He had intermittent episodes of the ankle giving way 
over the years.  He was treated sometime in the past and told 
he had bone chips in the ankle.  He had one to two flare-ups 
of knee pain per year lasting one to two weeks. These had not 
been incapacitating flare-ups of ankle pain.

The examiner in reviewing the claims file noted:

A mention of back pain in service in September 1946, but 
nothing else regarding a low back, left knee, or right ankle 
problem in service.

In October 1951 he was examined and found to be physically 
qualified for full duty. There was no mention of any low 
back, left knee, or right ankle problems.

In December 1952 he was examined and found physically 
qualified for OCS.

In April 1953 he was examined and found physically qualified 
for a transfer.  No defects were noted.  Rheumatism was 
mentioned in a June 2003 notation.

Post service medical records included:

A January 1979 examination noting low back pain with 
sciatica.  This was noted to have an onset of about 4 or 5 
years following a heavy fall at work.  He had intermittent 
low back problems afterwards. (He reported to the VA examiner 
that that fall had been a "fake fall." He faked it and 
complained of injury to the back to leave that job.)

In a February 1993 VA pension examination, he described low 
back pain since 1970 when he had sprained his low back while 
"plant digging."  He was treated by a chiropractor.  He had 
intermittent low back pain with no history of numbness, 
tingling, or weakness in the lower extremities.

X-rays taken in February 1993 described minor spurring in the 
dorsal spine. Lumbar spine X-rays showed minimal degenerative 
disease.  An ankle X-ray revealed an old un-united chip 
fracture of the tibia styloid.

X-rays of the left knee from May 1995 revealed 
osteoarthritis, while the right ankle revealed no evidence of 
a fracture or a dislocation.  Degenerative changes with 
possible synovial chondromatosis was noted.

In a June 1995 examination he reported low back pain since 
1970 while clam digging.  He reported multiple injuries to 
the right ankle in 1951, although the records were silent 
regarding a right ankle fracture.  Lumbar spine X-rays 
revealed degenerative changes especially at L5-S1.  The knees 
described degenerative changes greater on the left than the 
right, as well as mild degenerative changes of the right 
ankle.

X-rays taken in May 1999 described joint disease of the left 
knee and right ankle.

A primary care provider in August 2000 described low back 
pain climbing up and down poles.  There were degenerative 
changes of the left knee.  In the examiner's assessment he 
noted chronic low back pain and left knee pain "more likely 
than not exasperated by his years of telephone work."  There 
was no mention that this examiner reviewed the veteran's 
medical records.

Lumbar spine x-rays in December 2000 revealed degenerative 
changes.

On examination, the examiner noted the veteran moved about 
the room slowly and stiffly with a cane.  He was able to 
stand erect and no spasms were noted.  He did have tenderness 
to palpations in the mid lower lumbar region and increased 
pain on all range of motion testing.  The left knee revealed 
pain on motion with enlargement of the knee and tenderness to 
palpations of the medial and lateral joint line. Lachman test 
was negative.  There was slight to mild lateral laxity to 
varus stress of the knee.

Examination of the right ankle revealed lateral enlargement.  
There was no pain on motion.  X-rays revealed degenerative 
disc disease and associated facet joint disease with small 
anterior and posterior osteophytes.  X-rays of the knee 
revealed degenerative joint disease.  X-rays of the right 
ankle revealed osteochondromatosis in the posterior aspect of 
the ankle.  The impression was lumbar spondylosis and 
degenerative disc disease, degenerative joint disease of the 
knee, and degenerative joint disease of the right ankle with 
synovial osteochondromatosis.

The examiner opined that:

Based upon the evidence of record in the claims folder, I 
think that his claim is somewhat speculative in nature and 
does not rise to the threshold of reasonable medical 
certainty or as likely as not.  I think that it is less than 
likely that the present conditions of lumbar spondylosis with 
degenerative disc diseases, degenerative arthritis of the 
left knee, and synovial osteochondromatosis of the right 
ankle in this 76 year old gentleman are the direct and 
proximate result of any service-related event or process.

An opinion from a private physician was received in June 
2007.  At that time, the physician noted the veteran's 
history.  The physician noted that the veteran performed a 
very strenuous job while in service and not a very physically 
demanding one after leaving the service.  The veteran has 
since had progressive debilitating disease that has affected 
even his activities of daily living and psyche.  The 
physician indicated that she felt that the veteran's body 
underwent enough repeated stress as well as some trauma 
(jumping onto a branch stump from a moving vehicle and 
falling from a telephone pole), to state that it is at least 
as likely as not that the degenerative disease of his low 
back, left knee, and right ankle is the result of injury 
during service.

The veteran's claims file was sent for an independent medical 
review in August 2007, to an instructor at the Department of 
Orthopedic Surgery and Rehabilitation at Loyola University in 
Chicago School of Medicine.  The examiner indicated a 
thorough review of the veteran's claims file.  It was noted 
that the veteran indicated that he had several falls off of 
poles as well as a fall from a moving truck in service.  It 
was presumed that the veteran believed that the current 
problems he had developed in his back, knees, and right ankle 
were related to the trauma and the wear and tear he sustained 
during his active duty tours.

The examiner indicated however that the veteran's claims of 
traumatic injury and wear and tear of his joints were not 
substantiated by his service records.  The veteran's actual 
service records during both his active tours did not make any 
mention of back, knee, or ankle complaints.  In addition, 
there is no mention of any treatment given to the veteran 
with respect to any back, knee, or ankle problems.

Reviewing the veteran's history, the examiner noted that the 
veteran applied for service connected compensation for his 
back disability in November 1946.  At that time, he described 
back pain as starting in September or 1946.  His claim was 
denied at that time because no mention of a back problem was 
documented in his service medical records.  He subsequently 
underwent a VA examination in February 1993, at which time he 
reported a history of back pain dating back only until 1970.  
There was also a discrepancy as to the initial cause of his 
back pain.  During the February 1993 VA examination, he 
stated that his back started hurting in 1970, while digging 
plants; however, during a later examination in June 1995, he 
stated that his current back pain began while clam digging.  
Therefore a discrepancy exists both in the time that his back 
pain started and the etiology that he gives for back pain 
onset.  The examiner indicated that, if it was true that the 
veteran's back pain started in 1970, then regardless of 
etiology, this would not appear to be related to any service 
connected problem.  The lumbosacral spine X-ray taken in 
February 1993 demonstrated moderate degenerative disease.  
Further examination in June 1995 resulted in the examiner 
diagnosing moderate lumbosacral spondylosis with bilateral 
lumbosacral root irritation.  X-rays taken at that time 
revealed mild degenerative changes of the lumbosacral spine, 
especially at the L5-S1 level.  In July 1999, a VA medical 
record reported a diagnosis of degenerative joint disease at 
L4-L5 and at L5-S1, as well as degenerative disc disease at 
L4-L5.

The report of VA examination of May 2004 diagnosed lumbar 
spondylosis, and degenerative disc disease of the lumbar 
sacral spine.  This examiner indicated that it was his 
opinion that it was less than likely that these present 
conditions were a direct and proximate result of any service 
related event or process.

The independent examiner indicated that it was also his 
opinion that it was unlikely that any injury during the 
veteran's service would have caused the degeneration of his 
lumbosacral spine, which can occur in people with or without 
a traumatic history.  The examiner indicated that he believed 
that if the veteran had sustained an injury severe enough to 
result in the current degeneration, then he would not have 
been able to continue climbing telephone poles, and would 
have had to report to sick call.  The examiner indicated that 
it was therefore his opinion that there was a less than 50 
percent probability that any current low back disability had 
it onset during, or was a result of, his service.

With respect to the veteran's right ankle complaints, the 
examiner in February 1993 noted some mild synovial thickening 
of the veteran's knee and ankles, but no other abnormality of 
these joints.  The veteran stated in a June 1995 VA 
examination that his right ankle was fractured when he jumped 
from a jeep in service.  At that time, he also complained of 
frequent sprains and pain in the right ankle.  The right 
ankle was noted to be swollen and had crepitus with motion.  
X-rays of the veteran's right ankle from 1995 noted mild 
degenerative changes of the right ankle with dense 
calcifications possibly representing synovial chondromatosis.  
An examiner in May 2000 diagnosed degenerative joint disease 
or the right ankle, but did not give any opinion as to the 
cause.  A VA examiner in May 2004 also gave a diagnosis of 
degenerative joint disease with synovial chondromitosis of 
the right ankle.   It was his opinion that it was less than 
likely that the veteran's right ankle condition was a direct 
result of his service.

The independent examiner also indicated that it was his 
opinion that any injury sustained to the veteran's right 
ankle in service which was not severe enough to cause him to 
report to sick call would also not have been severe enough to 
subsequently cause the degenerative changes and/or the 
synovial chondromatosis.   The examiner noted that, with the 
veteran's self described strenuous work of climbing up and 
down telephone poles, it was difficult to imagine him 
continuing this work with a fractured right ankle.  The 
examiner indicated that an ankle fracture of nearly any kind 
would likely make it difficult for him to walk, much less 
climb up and down telephone poles.  The examiner indicated 
that it was therefore his opinion that the veteran's right 
ankle condition had a less than 50 percent chance of 
probability of being a direct result of his service, or that 
it had its onset during service.

In regards to the veteran's left knee disability, the 
independent examiner noted that there was no mention of any 
traumatic injury to either knee.  There was mention in a 
February 1993 examination of some mild synovial thickening of 
this knees, but no other abnormalities in the joint at that 
time.  In June 1995, the veteran complained of bilateral knee 
pain.  In an examination, the left knee was noted to have 
full range of motion, no deformity, and no crepitus.  He was 
diagnosed with degenerative changes of the knees, left side 
great than right.  In April 2000, he was given a diagnosis of 
degenerative joint disease of the left knee.

A VA examination of May 2000 demonstrated that the veteran 
believed that while working as a wire chief and climbing up 
and down telephone poles, the excess strain on his knees 
caused his subsequent degenerative condition.  In May 2004, 
the veteran was given a diagnosis of degenerative joint 
disease of the knee, which was believed to be less than 
likely a result of any service related event or process.

The independent examiner indicated that it was his opinion as 
well that despite the strenuous activity of the veteran 
climbing up and down telephone poles in service, it was 
unlikely that his current knee degeneration was a result of 
this activity.  The examiner indicates that had the veteran 
had excess stress on his knees during service, he would 
expect that the veteran's knee problems would be reported 
much sooner than 40 years after his discharge.  The examiner 
thus indicated that it was his belief that there was less 
than a 50 percent possibility that any current left knee 
disability had its onset during, or was related to, the 
veteran's service.

The examiner further indicated that he had reviewed a private 
opinion from June 2007, which linked the veteran's problems 
to service.  The examiner indicated that he disagreed with 
this assessment because any traumatic injury severe enough to 
result in degenerative joint conditions would have also 
rendered him unable to continue his strenuous job of climbing 
up telephone poles.  In addition, the examiner indicated that 
if the veteran's current back, right ankle, and left knee 
conditions were a direct result of wear and tear during 
service, the symptoms would have been reported years or 
decades prior to 1993.

The examiner therefore concluded that it was his belief that 
there was a less than 50 percent probability that his lower 
back disability, left knee disability, and right ankle 
disability had its onset during, or is otherwise related, his 
service.

In a rebuttal opinion dated October 2007, the private 
physician who offered a June 2007 opinion again offered her 
opinion.  She stated that she did not agree with the August 
2007 opinion from an independent medical examiner.  She 
indicated that she felt that studies showed that 
osteoarthritis resulted from articular cartilage failure 
induced by a complex interplay of genetic, metabolic, 
biochemical, and biomechanical factors with secondary 
components of inflation.  She indicated that this meant that 
studies showed that increased, repetitive trauma, while 
perhaps not the only factor, does play a significant role in 
the development of degenerative joint disease.  The physician 
indicated that she therefore felt that the veteran's body 
underwent enough repeated stress in service, as well as some 
trauma, including jumping onto a branch stump from a moving 
vehicle and falling from a telephone pole, for her to state 
that it was at least as likely as not that the veteran's 
disability was the result of his injury during service.

Taking into account all relevant evidence, the Board finds 
that the service connection for a low back, left knee, or 
right ankle disability is not warranted.
The evidence of record does not establish that the veteran's 
low back, knee, or ankle disorders are etiologically related 
to his military service.  The service medical records are 
entirely silent as to any complaints, injuries, or treatment 
of a chronic low back, left knee or right ankle disorder in 
service.  As noted, the records reveal one complaint of back 
pain in service in September 1946, and a sprained ankle in 
April 1953.  Post-service medical evidence is devoid of 
complaints, findings or treatment of low back, knee, or ankle 
problems of any sort until many years after the veteran's 
separation from military service.  In a January 1979 
examination, the veteran reported that his back disorder had 
an onset of about 4 or 5 years following a heavy fall at 
work.  In a February 1993 VA pension examination he reported 
low back pain since 1970 when he sprained his low back while 
"plant digging." He later recalled it was while "clam 
digging."

As noted above, in an August 2000 initial clinical history, 
the clinician noted that the veteran stated that "this all 
started when he was in phone school while in the 
military......climbing up and down poles which has caused him 
a lot of low back pain ....." The VA clinician offered an 
opinion based solely on a history provided by the veteran 
that the low back disorder was more likely than not 
exasperated by his years as a telephone man; the Board 
therefore finds this opinion to be of somewhat diminished 
probative value as it is clearly not based on a review of the 
veteran's claims file.

The Board finds the opinions from a May 2004 VA examiner, who 
indicated that the veteran's back, knee, and ankle 
disabilities were not related to service, to be particularly 
probative as they were made based on a thorough review of the 
veteran's claims file and a thorough examination of the 
veteran.

The Board finds the opinions from an independent medical 
examiner in August 2007, who indicated that it was less 
likely than not that any back, ankle, or knee condition was 
related to service, very probative.  The Board finds this 
examiner's opinions particularly probative in that they were 
clearly made based on a review of the veteran's complete 
claims file, were supported by rationales, and were made by 
an independent physician with significant credentials, being 
an instructor of orthopedics at a medical school.  The Board 
also finds these opinions probative because the examiner was 
able to give adequate reasons and bases for why he discounted 
the positive nexus opinions of record.

The Board recognizes the opinion from a June 2007 private 
physician, and her October 2007 "rebuttal opinion" who 
found that the veteran's back, knee, and ankle disabilities 
were likely related to service.  However the Board finds 
these opinions of somewhat diminished probative value, as the 
Board finds they do not provide an adequate rationale for her 
opinions; for example, the long amount of time between 
service and the time the veteran was found to have back, 
ankle, or knee disabilities, and the fact that the veteran 
was not seen in service for any of these disabilities, was 
not adequately addressed.  The Board also finds these 
opinions of somewhat diminished probative value because, 
while the physician discusses medical research and treatises, 
particularly in the October 2007 opinion, she does not 
adequately address them specifically to the facts of this 
case.  Furthermore, while the Board does find these reports 
to have some probative value, the Board does not find this 
opinion alone to outweigh the combined contrary opinions from 
a May 2004 VA examiner and an August 2007 private independent 
medical examiner, as well as the other evidence of record.

Therefore, with the preponderance of the medical evidence of 
record indicating that none of these conditions is related to 
the veteran's period of active service, and with no evidence 
having been presented to indicate that the veteran had any 
chronic back, knee, or ankle disabilities until many years 
after service, and in light of the conflicting reports of 
record indicating the veteran's report of the origins of 
these disabilities, the Board finds that the preponderance of 
the evidence of record is against the claims.

As the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt doctrine does not apply, and they 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Service connection for a low back disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a right ankle disorder is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


